Title: To Thomas Jefferson from Thomas Barclay, 24 February 1792
From: Barclay, Thomas
To: Jefferson, Thomas


          Gibraltar, 24 Feb. 1792. He wrote to TJ yesterday. A vessel just arrived from Tangier brings nothing that might clarify the situation in Morocco.—If the expedition from Cadiz mentioned in one of the enclosed letters has actually sailed, it must be headed south because none of its vessels has appeared in the Bay of Algazires.—Spain has strictly forbidden all communication between this garrison and the Spanish court “except one by water for letters.”—[P.S.] This day he received a 27 Jan. letter from Joseph Chiappe of Mogadore saying that circumstances prevented him from giving Barclay more than a general description of the unsettled state of Morocco. Some time before this Chiappe sent a messenger to dissuade Barclay from appearing before the Emperor at Mogadore. Nine days after leaving the messenger returned to Mogadore “plundered of every thing.”
        